HR Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 2E of the drawings is not a white line drawing. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 9-10, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 11-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 11-14, 18, and 20 of copending Application No. 16/041,502 in view of Caballero (US10701394) further in view of Kuznetsov (Deep Adaptive Sampling For Low Sample count Rendering – 2018). Although the claims at issue are not identical, they are not patentably distinct from each other and are obvious variations of one another because the claims of both applications are functionally identical but rearranged in a different order and with only slight modifications that do not significantly alter the scope of the claim(s). Both applications are directed towards the denoising and reconstruction of noisy datasets using trained neural networks. One of ordinary skill in the art would conclude, after a cursory examination of the claims, that the two claimed inventions are obvious variants of each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
Application Number 16041502
Claims 1, 12, and 20
Claims 1, 11, and 20
Claims 2 and 13
Claims 2 and 12
Claim 3 and 14
Claim 3 and 13
Claims 4 and 15

Application 16041502 fails to particularly teach wherein the second filter kernel is a hierarchy of filter kernels. However, Caballero teaches wherein the second filter kernel is a hierarchy of filter kernels ([Col. 9, Line 62-67] FIG. 7 is a diagram of an efficient sub-pixel convolutional network according to an embodiment, featuring two feature map extraction layers built with convolutional neural networks, and a sub-pixel convolutional layer that aggregates the feature maps from low-resolution space and builds the super resolution image in a single step). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Application 16041502 to incorporate wherein the second filter kernel is a hierarchy of filter kernels as taught by Caballero [Col. 9, Line 62-67]  to reconstruct a denoised higher resolution image in a single step [Col. 9, Line 66].


Claims 5 and 16
Claims 4 and 14
Claims 6 and 17

Application 16041502 fails to particularly teach each rendered image frame in the sequence of rendered image frames is produced according to a sample map that indicates a number of samples that are computed for each pixel in the rendered image frame. However, Kuznetsov teaches each rendered image frame in the sequence of rendered image frames is produced according to a sample map that indicates a number of samples that are computed for each pixel in the rendered image frame ([Fig. 2] In our system, we first render a scene with one spp and use it to calculate the sampling map. Then, we use the sampling map to render three additional samples. Finally, we denoise the resulting rendered image with an average of 4 spp to obtain the final denoised image. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Application 16041502 to incorporate each rendered image frame in the sequence of rendered image frames is produced according to a sample map that indicates a number of samples that are computed for each pixel in the rendered image frame as taught by Kuznetsov [Fig. 2] to overcome the insufficient information to reliably calculate the required features, such as variance and contrast, needed to reconstruct/denoise an image [Page 1, Para. 1]).

Claims 7 and 18

Application 16041502 fails to particularly teach the sample map is generated by an estimator neural network model. However, Kuznetsov teaches the sample map is generated by an estimator neural network model ([Page 3, Para. 4] We propose to model the sampling map estimation process using a convolutional neural network (CNN). In this case, the CNN takes the 1 spp noisy image as well as several auxiliary features as the input (11 channels) to produce a single channel output. Specifically, the CNN’s input consists of the noisy image in RGB format (3 channels), textures in RGB format (3 channels), shading normal (3 channels), depth (one channel), and direct illumination visibility (one channel). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Application 16041502 to incorporate wherein the sample map is generated by an estimator neural network model as taught by Kuznetsov [Page 3, Para. 4] to utilize a fixed budget of a small number of samples (e.g., 4 samples per pixel), to generate an image as close as possible to the ground truth image rendered with many samples. [Page 3, Para. 3]).
Claim 8

Application 16041502 fails to particularly teach further comprising adjusting parameters of the neural network model and the estimator neural network model based on differences between the reconstructed first rendered image frame and a target image frame. However, Kuznetsov teaches further comprising adjusting parameters of the neural network model and the estimator neural network model based on differences between the reconstructed first rendered image frame and a target image frame ([Fig. 1] We propose a deep learning approach for joint adaptive sampling and reconstruction of Monte Carlo (MC) rendered images. Using a convolutional neural network (CNN), we first estimate a sampling map from a 1 sample per pixel (spp) MC rendered input (shown on the left). In the sampling map, brighter areas indicate more adaptive samples. We then use the map to distribute three additional samples per pixel on average and denoise the resulting 4 spp render using another CNN to obtain our final image. We train both networks in an end-to-end fashion, and thus, our sampling map network distributes more samples to the areas that are challenging for the denoiser. The examiner notes the Kuznetsov teaches the use of two convolutional neural networks (CNN), responsible for estimating the sampling map and denoising. The first CNN to estimate a sampling map, and a second CNN to filter the resulting render to produce the final denoised image. Kuznetsov also teaches the training of both networks by minimizing the error between the denoised and ground truth images on a set of training scenes [Page 1, Para. 1]. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Application 16041502 to incorporate further comprising adjusting parameters of the neural network model and the estimator neural network model based on differences between the reconstructed first rendered image frame and a target image frame as taught by Kuznetsov [Fig. 1] to utilize dynamic sampling and denoising and produce better results [Page 1, Para. 1]).
Claim 11
Claim 8



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-16, and 20 are rejected under 35 U.S.C. 102 as being unpatentable over Caballero (US10701394

Regarding claim 1, Caballero teaches A computer-implemented method, comprising: receiving a sequence of rendered image frames including artifacts, the sequence including a first rendered image frame and a second rendered image frame ([Col. 25, Line 10-17] At step 160 (step 250), the reconstruction model is applied to each of the frames to output higher-resolution frames. The reconstruction, or decoding, process involves applying the optimized super resolution convolutional neural network model, or reconstruction model, for each scene in order to restore the lower resolution video to its original resolution having substantially the same quality as the original high-resolution video. The examiner notes that Caballero teaches using frames with artifacts (low-resolution) such as blurring, pixilation, blocking, ringing, aliasing, missing data, and other marks, blemishes, defects, and abnormalities in the visual data [Col. 8, Line. 14-16] to reproduce higher resolution frames).
processing the first rendered image frame using layers of a neural network model to produce external state including a reconstructed first rendered image frame with fewer artifacts compared with the first rendered image frame ([Col. 25, Line 10-17] At step 160 (step 250), the reconstruction model is applied to each of the frames to output higher-resolution frames. The reconstruction, or decoding, process involves applying the optimized super resolution convolutional neural network model, or reconstruction model, for each scene in order to restore the lower resolution video to its original resolution having substantially the same quality as the original high-resolution video. The examiner notes that Caballero teaches [Fig. 7] the use of feature map filters to extract features (per claimed specification [0028]) the external state is the extracted features from the input data)).
warping the external state, using difference data corresponding to changes between the first rendered image frame and the second rendered image frame, to produce warped external state ([Col. 28, Line 26-31] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. The examiner notes that Caballero teaches [Fig. 30] a neural network 3020 that extracts features by comparing two frames 3005 and 3010 then performs a warp function 3025 on the outcome of 3020).
processing the second rendered image frame using the layers of the neural network model to produce a reconstructed second rendered image frame with fewer artifacts compared with the second rendered image frame, wherein the warped external state is input to one or more of the layers of the neural network. ([Col 29, Line 40-46] The warped image is then processed together with the coarse flow, the reference and target images through a fine flow estimation module (block 3125). This uses a single strided convolution with stride 2 and a final x2 upscaling stage to obtain a finer flow map 
    PNG
    media_image1.png
    23
    22
    media_image1.png
    Greyscale
 The final motion compensated frame is obtained by warping the target frame with the total flow 
    PNG
    media_image2.png
    33
    105
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    29
    125
    media_image3.png
    Greyscale
).

Regarding claim 2, Caballero teaches The computer-implemented method of claim 1, wherein the warped external state includes a warped reconstructed first rendered image frame ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm).
processing the second rendered image frame comprises processing the second rendered image frame and the warped external state by the neural network model to produce spatially-varying filter kernels. ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that processes the warped extracted features and a second frame and uses 2 feature maps [Fig. 30]).

Regarding claim 3, Caballero teaches The computer-implemented method of claim 2, wherein the spatially-varying filter kernels comprise a first filter kernel and a second filter kernel ([Col. 9, Line 62-67] FIG. 7 is a diagram of an efficient sub-pixel convolutional network according to an embodiment, featuring two feature map extraction layers built with convolutional neural networks, and a sub-pixel convolutional layer that aggregates the feature maps from low-resolution space and builds the super resolution image in a single step).

Regarding claim 4, Caballero teaches The computer-implemented method of claim 3, wherein the second filter kernel is a hierarchy of filter kernels ([Col. 9, Line 62-67] FIG. 7 is a diagram of an efficient sub-pixel convolutional network according to an embodiment, featuring two feature map extraction layers built with convolutional neural networks, and a sub-pixel convolutional layer that aggregates the feature maps from low-resolution space and builds the super resolution image in a single step). 

Regarding claim 5, Caballero teaches The computer-implemented method of claim 3, wherein the processing comprises: applying the first filter kernel to the reconstructed first rendered image frame to produce a filtered portion of the reconstructed first rendered image frame ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that applies at least one feature map to a reconstructed image 3030 or 3035  [Fig. 30]).
applying the second filter kernel to the second rendered image frame to produce a filtered portion of the second rendered image frame ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that applies at least one feature map to a second image 3010  [Fig. 30]).
summing the filtered portion of the second rendered image frame and the filtered portion of the reconstructed first rendered image frame to produce a portion of the reconstructed second rendered image frame. ([([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that filters at least one reconstructed image and a second image to reproduce a super resolution image 3050 [Fig. 30]).

Regarding claim 11, Caballero teaches The computer-implemented method of claim 1, wherein the difference data is motion vectors ([Col. 8, line 50-58] In a general aspect, a method and a non-transitory computer readable medium (that includes code segments that when executed by a processor cause the processor to) includes selecting a plurality of low-resolution frames associated with a video, performing a first motion estimation between a first frame and a second frame).

Regarding claim 12, Caballero teaches A system, comprising: a denoiser neural network model configured to: receive a sequence of rendered image frames including artifacts, the sequence including a first rendered image frame and a second rendered image frame ([Col. 25, Line 10-17] At step 160 (step 250), the reconstruction model is applied to each of the frames to output higher-resolution frames. The reconstruction, or decoding, process involves applying the optimized super resolution convolutional neural network model, or reconstruction model, for each scene in order to restore the lower resolution video to its original resolution having substantially the same quality as the original high-resolution video. The examiner notes that Caballero teaches using frames with artifacts (low-resolution) such as blurring, pixilation, blocking, ringing, aliasing, missing data, and other marks, blemishes, defects, and abnormalities in the visual data [Col. 8, Line. 14-16] to reproduce higher resolution frames).
process the first rendered image frame using layers of a neural network model to produce external state including a reconstructed first rendered image frame with fewer artifacts compared with the first rendered image frame ([Col. 25, Line 10-17] At step 160 (step 250), the reconstruction model is applied to each of the frames to output higher-resolution frames. The reconstruction, or decoding, process involves applying the optimized super resolution convolutional neural network model, or reconstruction model, for each scene in order to restore the lower resolution video to its original resolution having substantially the same quality as the original high-resolution video. The examiner notes that Caballero teaches [Fig. 7] the use of feature map filters to extract features (per claimed specification [0028]) the external state is the extracted features from the input data)).
a temporal warp function configured to warp the external state, using difference data corresponding to changes between the first rendered image frame and the second rendered image frame, to produce warped external state ([Col. 28, Line 26-31] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. The examiner notes that Caballero teaches [Fig. 30] a neural network 3020 that extracts features by comparing two frames 3005 and 3010 then performs a warp function 3025 on the outcome of 3020).
wherein the warped external state is input to one or more of the layers of the denoiser neural network model and the denoiser neural network model processes the second rendered image frame to produce a reconstructed second rendered image frame with fewer artifacts compared with the second rendered image frame. ([Col 29, Line 40-46] The warped image is then processed together with the coarse flow, the reference and target images through a fine flow estimation module (block 3125). This uses a single strided convolution with stride 2 and a final x2 upscaling stage to obtain a finer flow map 
    PNG
    media_image1.png
    23
    22
    media_image1.png
    Greyscale
 The final motion compensated frame is obtained by warping the target frame with the total flow 
    PNG
    media_image2.png
    33
    105
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    29
    125
    media_image3.png
    Greyscale
).

Regarding claim 13, Caballero teaches Caballero teaches The system of claim 12, wherein the warped external state includes a warped reconstructed first rendered image frame ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm).
the denoiser neural network model is further configured to process the second rendered image frame and the warped external state to produce spatially-varying filter kernels. ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that processes the warped extracted features and a second frame and uses 2 feature maps [Fig. 30]).

Regarding claim 14, Caballero teaches The system of claim 13, wherein the spatially-varying filter kernels comprises a first filter kernel and a second filter kernel. ([Col. 9, Line 62-67] FIG. 7 is a diagram of an efficient sub-pixel convolutional network according to an embodiment, featuring two feature map extraction layers built with convolutional neural networks, and a sub-pixel convolutional layer that aggregates the feature maps from low-resolution space and builds the super resolution image in a single step).

Regarding claim 15, Caballero teaches The system of claim 14, wherein the second filter kernel is a hierarchy of filter kernels ([Col. 9, Line 62-67] FIG. 7 is a diagram of an efficient sub-pixel convolutional network according to an embodiment, featuring two feature map extraction layers built with convolutional neural networks, and a sub-pixel convolutional layer that aggregates the feature maps from low-resolution space and builds the super resolution image in a single step).

Regarding claim 16, Caballero teaches The system of claim 14, wherein the denoiser neural network model is further configured to: apply the first filter kernel to the reconstructed first rendered image frame to produce a filtered portion of the reconstructed first rendered image frame ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that applies at least one feature map to a reconstructed image 3030 or 3035  [Fig. 30]).
apply the second filter kernel to the second rendered image frame to produce a filtered portion of the second rendered image frame ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that applies at least one feature map to a second image 3010  [Fig. 30]).
sum the filtered portion of the second rendered image frame and the filtered portion of the reconstructed first rendered image frame to produce a portion of the reconstructed second rendered image frame. ([([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that filters at least one reconstructed image and a second image to reproduce a super resolution image 3050 [Fig. 30]).

Regarding claim 20, Caballero teaches A non-transitory, computer-readable storage medium storing instructions that, when executed by a processing unit, cause the processing unit to: receive a sequence of rendered image frames including artifacts, the sequence including a first rendered image frame and a second rendered image frame ([Col. 25, Line 10-17] At step 160 (step 250), the reconstruction model is applied to each of the frames to output higher-resolution frames. The reconstruction, or decoding, process involves applying the optimized super resolution convolutional neural network model, or reconstruction model, for each scene in order to restore the lower resolution video to its original resolution having substantially the same quality as the original high-resolution video. The examiner notes that Caballero teaches using frames with artifacts (low-resolution) such as blurring, pixilation, blocking, ringing, aliasing, missing data, and other marks, blemishes, defects, and abnormalities in the visual data [Col. 8, Line. 14-16] to reproduce higher resolution frames).
process the first rendered image frame using layers of a neural network model to produce external state including a reconstructed first rendered image frame with fewer artifacts compared with the first rendered image frame ([Col. 25, Line 10-17] At step 160 (step 250), the reconstruction model is applied to each of the frames to output higher-resolution frames. The reconstruction, or decoding, process involves applying the optimized super resolution convolutional neural network model, or reconstruction model, for each scene in order to restore the lower resolution video to its original resolution having substantially the same quality as the original high-resolution video. The examiner notes that Caballero teaches [Fig. 7] the use of feature map filters to extract features (per claimed specification [0028]) the external state is the extracted features from the input data)).
warp the external state, using difference data corresponding to changes between the first rendered image frame and the second rendered image frame, to produce warped external state ([Col. 28, Line 26-31] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. The examiner notes that Caballero teaches [Fig. 30] a neural network 3020 that extracts features by comparing two frames 3005 and 3010 then performs a warp function 3025 on the outcome of 3020).
process the second rendered image frame using the layers of the neural network model to produce a reconstructed second rendered image frame with fewer artifacts compared with the second rendered image frame, wherein the warped external state is input to one or more of the layers of the neural network. ([Col 29, Line 40-46] The warped image is then processed together with the coarse flow, the reference and target images through a fine flow estimation module (block 3125). This uses a single strided convolution with stride 2 and a final x2 upscaling stage to obtain a finer flow map 
    PNG
    media_image1.png
    23
    22
    media_image1.png
    Greyscale
 The final motion compensated frame is obtained by warping the target frame with the total flow 
    PNG
    media_image2.png
    33
    105
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    29
    125
    media_image3.png
    Greyscale
).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Caballero (US10701394) in view of Kuznetsov (Deep Adaptive Sampling For Low Sample count Rendering – 2018)

Regarding claim 6, Caballero teaches The computer-implemented method of claim 1. However, Caballero fails to explicitly teach wherein each rendered image frame in the sequence of rendered image frames is produced according to a sample map that indicates a number of samples that are computed for each pixel in the rendered image frame.
On the other hand, Kuznetsov teaches wherein each rendered image frame in the sequence of rendered image frames is produced according to a sample map that indicates a number of samples that are computed for each pixel in the rendered image frame ([Fig. 2] In our system, we first render a scene with one spp and use it to calculate the sampling map. Then, we use the sampling map to render three additional samples. Finally, we denoise the resulting rendered image with an average of 4 spp to obtain the final denoised image. The examiner notes that Kuznetsov teaches the use of a sampling map that utilizes 4 samples per pixel to reproduce an image. The examiner also notes that Caballero and Kuznetsov are both considered to be analogous because they are in the same field of neural network computations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caballero’s reconstruction model to incorporate wherein each rendered image frame in the sequence of rendered image frames is produced according to a sample map that indicates a number of samples that are computed for each pixel in the rendered image frame as taught by Kuznetsov [Fig. 2] to overcome the insufficient information to reliably calculate the required features, such as variance and contrast, needed to reconstruct/denoise an image [Page 1, Para. 1]).

Regarding claim 7, Caballero teaches The computer-implemented method of claim 6. However, Caballero fails to explicitly teach wherein the sample map is generated by an estimator neural network model.
On the other hand, Kuznetsov teaches wherein the sample map is generated by an estimator neural network model ([Page 3, Para. 4] We propose to model the sampling map estimation process using a convolutional neural network (CNN). In this case, the CNN takes the 1 spp noisy image as well as several auxiliary features as the input (11 channels) to produce a single channel output. Specifically, the CNN’s input consists of the noisy image in RGB format (3 channels), textures in RGB format (3 channels), shading normal (3 channels), depth (one channel), and direct illumination visibility (one channel). The examiner notes that Caballero and Kuznetsov are both considered to be analogous because they are in the same field of neural network computations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caballero’s reconstruction model to incorporate wherein the sample map is generated by an estimator neural network model as taught by Kuznetsov [Page 3, Para. 4] to utilize a fixed budget of a small number of samples (e.g., 4 samples per pixel), to generate an image as close as possible to the ground truth image rendered with many samples. [Page 3, Para. 3]).

Regarding claim 8, Caballero teaches The computer-implemented method of claim 7. However, Caballero fails to explicitly teach further comprising adjusting parameters of the neural network model and the estimator neural network model based on differences between the reconstructed first rendered image frame and a target image frame.
On the other hand, Kuznetsov teaches further comprising adjusting parameters of the neural network model and the estimator neural network model based on differences between the reconstructed first rendered image frame and a target image frame ([Fig. 1] We propose a deep learning approach for joint adaptive sampling and reconstruction of Monte Carlo (MC) rendered images. Using a convolutional neural network (CNN), we first estimate a sampling map from a 1 sample per pixel (spp) MC rendered input (shown on the left). In the sampling map, brighter areas indicate more adaptive samples. We then use the map to distribute three additional samples per pixel on average and denoise the resulting 4 spp render using another CNN to obtain our final image. We train both networks in an end-to-end fashion, and thus, our sampling map network distributes more samples to the areas that are challenging for the denoiser. The examiner notes the Kuznetsov teaches the use of two convolutional neural networks (CNN), responsible for estimating the sampling map and denoising. The first CNN to estimate a sampling map, and a second CNN to filter the resulting render to produce the final denoised image. Kuznetsov also teaches the train of both networks by minimizing the error between the denoised and ground truth images on a set of training scenes [Page 1, Para. 1]. The examiner also notes that Caballero and Kuznetsov are both considered to be analogous because they are in the same field of neural network computations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caballero’s reconstruction model to incorporate further comprising adjusting parameters of the neural network model and the estimator neural network model based on differences between the reconstructed first rendered image frame and a target image frame as taught by Kuznetsov [Fig. 1] to utilize dynamic sampling and denoising and produce better results [Page 1, Para. 1]).

Regarding claim 17, Caballero teaches The system of claim 12. However, Caballero fails to explicitly teach wherein each rendered image frame in the sequence of rendered image frames is produced according to a sample map that indicates a number of samples that are computed for each pixel in the rendered image frame.
On the other hand, Kuznetsov teaches wherein each rendered image frame in the sequence of rendered image frames is produced according to a sample map that indicates a number of samples that are computed for each pixel in the rendered image frame ([Fig. 2] In our system, we first render a scene with one spp and use it to calculate the sampling map. Then, we use the sampling map to render three additional samples. Finally, we denoise the resulting rendered image with an average of 4 spp to obtain the final denoised image. The examiner notes that Kuznetsov teaches the use of a sampling map that utilizes 4 samples per pixel to reproduce an image. The examiner also notes that Caballero and Kuznetsov are both considered to be analogous because they are in the same field of neural network computations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caballero’s reconstruction model to incorporate wherein each rendered image frame in the sequence of rendered image frames is produced according to a sample map that indicates a number of samples that are computed for each pixel in the rendered image frame as taught by Kuznetsov [Fig. 2] to overcome the insufficient information to reliably calculate the required features, such as variance and contrast, needed to reconstruct/denoise an image [Page 1, Para. 1]).

Regarding claim 18, Caballero teaches The system of claim 17. However, Caballero fails to explicitly teach wherein the sample map is generated by an estimator neural network model.
On the other hand, Kuznetsov teaches wherein the sample map is generated by an estimator neural network model ([Page 3, Para. 4] We propose to model the sampling map estimation process using a convolutional neural network (CNN). In this case, the CNN takes the 1 spp noisy image as well as several auxiliary features as the input (11 channels) to produce a single channel output. Specifically, the CNN’s input consists of the noisy image in RGB format (3 channels), textures in RGB format (3 channels), shading normal (3 channels), depth (one channel), and direct illumination visibility (one channel). The examiner notes that Caballero and Kuznetsov are both considered to be analogous because they are in the same field of neural network computations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caballero’s reconstruction model to incorporate wherein the sample map is generated by an estimator neural network model as taught by Kuznetsov [Page 3, Para. 4] to utilize a fixed budget of a small number of samples (e.g., 4 samples per pixel), to generate an image as close as possible to the ground truth image rendered with many samples. [Page 3, Para. 3]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaplanyan - US 2018/0204314 Al
“Kaplanyan teaches the use of skip connected neural networks in the spatio-temporal filtering and reconstruction of images.”
Liu - (US 2020/0012940 A1)
“Liu teaches the use of CNNs to interpolate a frame by combining motion estimation and pixel synthesis into a single step.”
Schelten – (US9430817B2)
“Schelten teaches the use of machine learning models to correct blurring in images.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMCY ALGHAZZY whose telephone number is (571)272-8824.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAMCY ALGHAZZY/Examiner, Art Unit 2128              
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128